Gibbons, J.,
with whom Cherry, J., agrees,
dissenting:
The City initiated an eminent domain action against Cliff Shadows to acquire a 40-foot-wide strip of property. The property is subject in part to a right-of-way not exceeding 33 feet in width for roadway and public utilities purposes. Therefore, at least a 7-foot width of the property is not subject to the right-of-way. Cliff Shadows filed a motion for partial summary judgment and the City filed a countermotion for summary judgment. The City conceded that the fee portion of the property subject to the right-of-way has some value and that the portion of the property not subject to the right-of-way is valued at $61,186.
In McCarran International Airport v. Sisolak, 122 Nev. 645, 137 P.3d 1110 (2006), we concluded that “requiring uncompensated conveyance of [an] easement outright would violate the Fourteenth Amendment.” Id. at 661, 137 P.3d at 1121 (alteration in original) (quotations omitted). We further concluded that “even if the Government physically invades only an easement in property, it must nonetheless pay just compensation.” Id. at 666, 137 P.3d at 1124 (quotations omitted). We reasoned that “the Nevada Constitution contemplates expansive property rights in the context of takings claims through eminent domain. The drafters of our Constitution imposed a requirement that just compensation be secured prior to a taking, and our State enjoys a rich history of protecting private property owners against government takings.” Id. at 670, 137 P.3d at 1127. Finally, we concluded that “the market value of the property should be determined by reference to the highest and best use for which the land is available and for which it is plainly adaptable.” Id. at 671, 137 P.3d at 1128 (quotations omitted).
Further, in City of North Las Vegas v. Robinson, 122 Nev. 527, 134 P.3d 705 (2006), this court unanimously concluded that “a *15fact-finder should determine ... the value of the whole property based on the whole property’s highest and best use. Therefore, it is improper for a fact-finder to focus solely on the condemned portion when determining its value.” Id. at 531-32, 134 P.3d at 708. Analogous to the right-of-way in this case, the City of North Las Vegas had sought to condemn a portion of the property for a road-widening project.
Since the majority reverses the partial summary judgment in favor of Cliff Shadows, I conclude that genuine issues of material fact remain as to the valuation of the whole Cliff Shadows property, which includes the 33-foot-wide right-of-way and the remaining 7-foot width of the strip of property.